         Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                          :
                                                    :
             Plaintiff,                             :
                                                    :          No: 3:20-CR-00071(VAB)
        v.                                          :
                                                    :
 AHMAD KHALIL ELSHAZLY,                             :
                                                    :
             Defendant.                             :
                                                    :

                              PROTECTIVE ORDER
                     PERTAINING TO CLASSIFIED INFORMATION

       This matter comes before the Court upon the motion of the United States for a Protective

Order Regarding Classified Information to prevent the unauthorized disclosure or dissemination

of classified national security information and documents that may be reviewed by or made

available to the defendant’s counsel by the government during the prosecution of this case.

Pursuant to the authority granted under Section 3 of the Classified Information Procedures Act, 18

U.S.C. App. 3 (2000) (“CIPA”), the Security Procedures Established Pursuant to CIPA by the

Chief Justice of the United States for the Protection of Classified Information (reprinted following

CIPA section (9)), Rules 16(d) and 57 of the Federal Rules of Criminal Procedure, and the general

supervisory authority of the Court, and in order to protect the national security, the following

Protective Order is entered.

       The Court finds this case will involve information that has been classified in the interest of

national security of the United States pursuant to Executive Order 13526, as amended. The

storage, handling and control of this information will require special security precautions mandated

by statute, executive order, and regulation, and access to which requires the appropriate security

clearances, and a “need to know” determination pursuant to Executive Order 13526.

                                                1
           Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 2 of 14




       The purpose of this Protective Order is to establish procedures that must be followed by

the Defense and the Government, and any other person who receives access to, or otherwise is in

possession of, classified information as a result of their participation in this case. These procedures

will apply to all pretrial, trial, post-trial, and appellate matters concerning classified information,

and may be modified from time to time by further order of the Court pursuant to Rule 16(d) of the

Federal Rules of Criminal Procedure, CIPA Section 3, and the Court’s inherent supervisory

authority.

                                             Definitions

        The following definitions shall apply to this Order:

        1.     The term “classified information” shall mean:

                a.     Any document or information contained therein, which has been classified

by any Executive Branch agency in the interests of national security pursuant to Executive Order

13526, as amended, or its predecessor orders, as “CONFIDENTIAL”, “SECRET”, “TOP

SECRET”, or additionally controlled as “SENSITIVE COMPARTMENTED INFORMATION”

(“SCI”);

                b.     Any document or information that is currently properly classified, as set

forth in (a), and that has been approved by the Government or the Court for release to one or more

of the defendant’s counsel;

                c.     Any document or information, regardless of its physical form or

characteristics now or formerly in the possession of a private party which (1) has been derived

from information from the United States Government that was classified, and (2) has subsequently

been classified by the United States pursuant to executive order as “CONFIDENTIAL”,

“SECRET”, “TOP SECRET”, or additionally controlled as SCI;


                                                  2
         Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 3 of 14




               d.      “Foreign government information,” as that term is defined in Executive

Order 12958, as amended by Executive Order 13292;

               e.      Verbal classified information known to the defendant or defense counsel;

and

               f.      Any document or information the Defense knows or reasonably should

know contains classified information, including information acquired or conveyed orally;

       2.      The terms “document,” “materials,” and “information” shall include, but are not

limited to:

               a.      All written, printed, visual or audible matter of any kind, formal or informal,

including originals, conforming copies, and non-conforming copies (whether different from the

original by reason of notation made on such copies or otherwise);

               b.      Notes (handwritten, oral, or electronic); papers; letters; correspondence;

memoranda; reports; summaries; photographs; maps; charts; graphs; inter-office communications;

notations of any sort concerning conversations, meetings or other communications; bulletins;

teletypes; telecopies; telegrams; telexes; transcripts; cables; facsimiles; invoices; worksheets;

drafts; microfiche; microfilm; videotapes; sound recordings of any kind; motion pictures;

electronic, mechanical or electric records of any kind, including but not limited to tapes, cassettes,

disks, recordings, films, typewriter ribbons, word processing or other computer tapes, disks, or

thumb drives and all manner of electronic data processing storage; and as well as alterations,

amendments, modifications, and changes of any kind to the foregoing and all recordings of

information on magnetic, electronic, or optical media (including but not limited to those on CD-

ROM), typewriter ribbons, films and all manner of electronic data processing storage; and

               c.      Information obtained orally.


                                                 3
         Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 4 of 14




       3.      The term “access to classified information” shall mean having access to, reviewing,

reading, learning, or otherwise coming to know in any manner classified information.

       4.      The term “Secure Area” shall mean a facility approved by a Classified Information

Security Officer (“CISO”) for the review, storage, handling and control of classified information.

       5.      “Need-to-know” means a determination within the executive branch in accordance

with directives issued pursuant to this order that a prospective recipient requires access to specific

classified information in order to perform or assist in a lawful and authorized governmental

function.

                          Classified Information: General Provisions

       All classified documents, and information contained therein, shall remain classified unless

the documents bear a clear indication that they have been declassified by the agency or department

that originated the document or information contained therein (the “originating agency”).

       Any classified information provided to def ense counsel by the Government is to be used

solely by defense counsel and solely for the purpose of litigating this case. Defense counsel may

not disclose or cause to be disclosed in connection with this case any information known or

reasonably believed to be classified information except as otherwise provided herein.

             Defense counsel may not confirm or deny to any defendant assertions made by any

 defendant based on knowledge defense counsel may have obtained from classified information,

except where that classified information has been provided to the defendant pursuant to this Order.

       Defense counsel shall not disclose classified information to any person, except to the Court,

Government personnel who hold appropriate security clearances and have been determined to have

a need to know that information, and those authorized pursuant to this Order.




                                                 4
         Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 5 of 14




       Information that is classified that also appears in the public domain is not thereby

automatically declassified unless it appears in the public domain as the result of an official

statement by a U.S. Government Executive Branch official who is authorized to declassify the

information. Individuals who by virtue of this Order or any other court order are granted access

to classified information may not confirm or deny classified information that appears in the public

domain. Prior to any attempt by defense counsel to have such information confirmed or denied at

any public proceeding in these appeals, defense counsel must comply with the notification

requirements of Section 5 of CIPA and all provisions of this Order.

       In the event that classified information enters the public domain, defense counsel is

precluded from making private or public statements where the statements would reveal personal

knowledge from non-public sources regarding the classified status of the information, or would

disclose that defense counsel had personal access to classified information confirming,

contradicting, or otherwise relating to the information already in the public domain. Defense

counsel is not precluded from citing or repeating information in the public domain that counsel

does not know or have reason to believe to be classified information, or derived from classified

information.

                                      Security Procedures

       In accordance with the provisions of the Classified Information Procedures Act (“CIPA”)

and the security procedures promulgated by the Chief Justice of the United States pursuant to that

Act, this Court has designated Harry J. Rucker as the Classified Information Security Officer

(“CISO”) for this case for the purpose of providing security arrangements necessary to protect any

classified information or documents that will be made available to the defense in connection with

this case. This Court also designated Daniel O. Hartenstine, Matthew W. Mullery, Maura L.


                                                5
         Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 6 of 14




Peterson, Carli V. Rodriguez-Feo, and W. Scooter Slade as alternate CISOs for this case, for the

purpose of providing security arrangements necessary to protect against unauthorized disclosure

any classified information that has been made available to defense counsel in connection with this

case. Defense counsel shall seek guidance from the CISO with regard to appropriate storage,

handling, transmittal, and use of classified information.

       The Court has been advised, through the CISO, that the assigned Assistant United States

Attorney and trial attorneys for the United States Department of Justice have the requisite security

clearances allowing them to have access to the classified information that relates to this case. Any

government attorneys who may in the future participate in the litigation of any part of this matter

(or supervise such litigation) will have security clearances appropriate for the level of classification

of any documents reviewed.

       The Court has been advised by the government that James P. Maguire, the Defendant’s

counsel, has the requisite security clearance allowing him to have access to certain Classified

Information that relates to this case. Accordingly, James P. Maguire shall be permitted access to

certain Classified Information that may be disclosed or produced by the United States or otherwise

is necessary to prepare for proceedings in this case, in accordance with the terms of this Protective

Order and any other orders of the Court. Any additional person whose assistance the defense

reasonably requires may only have access to classified information in this case after first (a)

obtaining permission from this Court, with prior notice to the government; (b) obtaining security

clearances through the CISO for access to the required level of classification on a need-to-know

basis; and (c) signing the Memorandum of Understanding in the form attached hereto, thereby

agreeing to comply with the terms of this Order. The signed Memorandum of Understanding shall

be filed with the Court. The substitution, departure, or removal from this case of defense counsel


                                                  6
         Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 7 of 14




or any other cleared person associated with the defense as an employee or witness or otherwise,

shall not release that person from the provisions of this Order or the Memorandum of

Understanding executed in connection with this Order.

       Secure Area for the Defense: The CISO shall arrange for and maintain an appropriately

approved secure area for the use of defense counsel. The CISO shall establish procedures to assure

that the secure area is accessible to defense counsel during business hours and at other times upon

reasonable request as approved by the CISO, in consultation with the United States Marshals

Service, and in a manner consistent with all restrictions related to the COVID-19 pandemic. The

secure area shall contain a separate working area for defense counsel and will be outfitted with

any secure office equipment requested by the defense that is reasonable and necessary to the

preparation of the defense. The CISO, in consultation with defense counsel, shall establish

procedures to assure that the secure area may be maintained and operated in the most efficient

manner consistent with the protection of classified information. No classified documents may be

removed from the secured area unless so authorized by the CISO with notice provided to the Court.

The CISO shall not reveal to the government the content of any conversations he or she may hear

among the defense, nor reveal the nature of the documents being reviewed or the work being

generated. The presence of the CISO shall not operate to render inapplicable the attorney -client-

privilege.

       Filing of Papers by the Defense: Any pleading or other document filed by the defense

which defense counsel knows, should know, or has reason to believe contain classified information

shall be filed under seal with the CISO or his designee and shall be marked “Filed in Camera and

Under Seal with the CISO or Designee.” The time of physical submission to the CISO or his

designee, which shall occur no later than 4:00 p.m. local time, shall be considered the date and


                                                7
          Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 8 of 14




time of filing. The CISO shall promptly examine the pleading or document and, in consultation

with representatives of the appropriate agencies, determine whether the pleading or document

contains classified information. If the designated classification representative determines the

pleading or document contains classified information, the CISO and the designated classification

representative shall ensure the relevant portion of the document—and only that portion—is marked

with the appropriate classification marking and remains under seal. All portions of all paper filed

by the defendant that do not contain classified information shall be immediately unsealed by the

CISO and placed in the public record, unless counsel requests that the paper be filed under seal for

other reasons. Except in cases where the pleading or document is filed ex parte, the CISO shall

immediately deliver under seal to the Court and counsel for the United States any pleading or

document to be filed by the defendant that contains classified information.

        At the time of making a physical submission to the CISO or a designee, counsel shall file

on the public record in the CM/ECF system a notice of filing notifying the Court that a submission

was made to the CISO. The notice should contain only the case caption and an unclassified title in

the filing.

               Filing of Papers by the United States: Those portions of pleadings or documents

filed by the United States that contain classified information shall be filed under seal with the Court

through the CISO. Such pleadings and documents shall be marked, “Filed In Camera and under

Seal with the Classified Information Security Officer or Designee.” The date and time of physical

submission to the CISO or his designee, which shall occur no later than 4:00 p.m. local time, shall

be considered the date and time of filing. Unless the paper is filed ex parte, the CISO shall

immediately deliver the pleading or document under seal to counsel for the defendant. At the time

of making a physical submission to the CISO or a designee, counsel shall file on the public record


                                                  8
         Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 9 of 14




in the CM/ECF system a notice of filing notifying the Court that a submission was made to the

CISO. The notice should contain only the case caption and an unclassified title in the filing.

        Record and Maintenance of Classified Filings: The CISO shall maintain a separate

sealed record for those materials which are classified. The CISO shall be responsible for

maintaining the secured records for purposes of later proceedings or appeal.

        Protection of Classified Information: The Court finds that the provisions set forth in this

order are necessary to protect the classified information involved in this case.

        Access to Classified Information by the Defense and Court Personnel:

        Pursuant to Section 4 of the security procedures promulgated pursuant to CIPA, no court

personnel (except for the District Court Judge) required by this Court for its assistance shall have

access to classified information involved in this case unless that person shall first have received

the necessary security clearance as determined by the CISO.

       Standard Form 86, “Questionnaire for National Security Positions,” attached releases, and

full fingerprints shall be completed and submitted to the CISO forthwith by all defense counsel

not otherwise already cleared, all persons whose assistance the defense reasonably requires, and

by such courtroom personnel as the Court requires for its assistance. The CISO shall undertake

all reasonable steps to process all security clearance applications in accordance with applicable

regulations.

       Prior security clearance and a “need to know” as determined by any government entity as

applying to one person does not automatically give that person the authority to disclose any

classified information to any other individual, even if that individual also has a security clearance.

By way of example, but not limitation, defense counsel with appropriate clearances and a need to

know, as determined by the Government, are not authorized to discuss or otherwise disclose such


                                                 9
         Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 10 of 14




classified information with an uncleared defendant or other counsel absent approval of the Court

or written permission of the Government.

        The defendant’s counsel, and cleared employees of defendant’s counsel, additional cleared

persons assisting defendant’s counsel, and cleared witnesses accompanied by counsel for the

defendant (hereinafter, “the defense”) shall have access to classified information only as follows:

        1.     Unless authorized by the CISO, all classified information produced by the

government to the defense in discovery or otherwise, and all classified information possessed,

created or maintained by the defense, including notes or any other work product, shall be stored,

maintained and used only in the secure area established by the CISO. No classified information

shall be maintained by the defense in any other place other than the secure area established by the

CISO.

        2.     The defendant’s counsel shall have free access to the classified information made

available to them in the secure area established by the CISO and shall be allowed to take notes and

prepare documents with respect to those materials.

        3.     No person, including counsel for the defendant, shall copy or reproduce any

classified information in any manner or form, except with the approval of the CISO in accordance

with the procedures established by the CISO for the operation of the secure area.

        4.     All documents prepared by the defense (including, without limitation, pleadings or

other documents intended for filing with the Court) that defense counsels knows, should know, or

have reason to believe contain classified information must be prepared in a secure area on word

processing equipment approved by the CISO. All such documents and any associated materials

(such as notes, drafts, copies, typewriter ribbons, thumb drives, CDs, DVDs, magnetic recordings,

exhibits) that may contain classified information shall be maintained in the secure area unless and


                                                10
        Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 11 of 14




until the CISO determines that those documents or associated materials are unclassified in their

entirety. None of these materials shall be disclosed to counsel for the United States.

       5.      The defense shall discuss classified information only with other cleared persons

and only in the secure area or in an area authorized by the CISO.

       6.      The defense shall not disclose, without prior approval of the Court, the contents of

any classified documents or information to any person not named in this Order except the Court,

cleared Court personnel, and the attorneys for the United States identified by the CISO as having

the appropriate clearances and the need to know. Counsel for the United States shall be given an

opportunity to be heard in response to any defense request for disclosure to a person not named in

this Order. Any person approved by the Court for disclosure under this paragraph shall be required

to obtain the appropriate security clearance, to sign and submit to the Court the Memorandum of

Understanding appended to the Order, and to comply with all the terms and conditions of the

Order. If preparation of the defense requires that classified information be disclosed to persons

not named in this Order, the CISO shall promptly seek to obtain security clearances for them at

the request of defense counsel.

       7.      The defense shall not discuss classified information over any standard commercial

telephone instrument or office intercommunication systems, including but not limited to the

internet, or in the presence of any person who has not been granted access to classified information

by the Court an in accordance with this Order.

       8.      Any documents written by the defense that defense counsel knows, should know,

or has reason to believe might contain classified information shall be transcribed, recorded, typed,

duplicated, copied or otherwise prepared only by persons who have received an appropriate

approval for access to classified information.


                                                 11
        Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 12 of 14




       9.      Counsel shall not disclose classified information to the defendant absent leave of

this Court or written permission of the Government. Counsel for the Government shall be given

an opportunity to be heard in response to any Defense request for disclosure to the defendant of

such classified information.

       Unauthorized Disclosure of Classified Information: Any unauthorized disclosure of

classified information may constitute vio lations of Unit ed States criminal laws. In addition, any

violation of the terms of this Order shall be brought immediately to the attention of this Court and

may result in a charge of contempt of court and possible referral for criminal prosecution. Any

breach of this Order may also result in termination of an individual’s access to classified

information. Persons subject to this Order are advised that direct or indirect unauthorized

disclosure, retention, or negligent handling of classified documents or information could cause

serious damage, and in some cases, exceptionally grave damage to the national security of the

United States or may be used to the advantage of a foreign nation against the interests of the United

States. This Protective Order is intended to ensure that those authorized by this Order to receive

classified information in connection with this case will never divulge that information to anyone

not authorized to receive it, without prior written authorization from the originating agency or an

authorized representative of the United States government, or in conformity with this Order, or as

required by CIPA.

       Conclusion of the Matter: All classified documents and information to which the defense

has access in this case are now and will remain the property of the United States. Upon demand

of the CISO, the defense shall return to the CISO all classified information in their possession

obtained through discovery from the government in this case, or for which they are responsible

because of access to classified information. The notes, summaries and other documents prepared


                                                 12
        Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 13 of 14




by the defense that defense counsel knows, should know, or has reason to believe contain classified

information shall remain at all times in the custody of the CISO until the end of this matter. At

the end of this matter, all such notes, summaries and other documents are to be destroyed by the

CISO in the presence of defense counsel if so desired. The “end of this matter” is defined as the

latest of the following events:

       1.      Entry of judgment in this case in the District Court, and if there is a conviction, then

the completion of any direct appeals (including applications to the United States Supreme Court)

or the expiration of the time for same; plus one year or such additional time as may be permitted

for post-conviction proceedings;

       2.      Final resolution (including completion of any court proceedings or appeals, or

expiration of the time for same) of any claims relating to this case (such as malpractice, lawyer

misconduct or disciplinary claims, or claims of unauthorized disclosure of classified material)

which are pending against defense counsel as of the expiration of the time period specified in the

preceding paragraph; and

       3.      Payment of, or other final action on, CJA vouchers submitted by defense counsel

and non-lawyers such as interpreters, investigators and experts. Defense counsel or the

government may apply to the Court, based on a showing of good cause, for an Order preserving

the materials referred to above for a longer period of time.

       Notice of this Order: A copy of this Order shall be issued forthwith to the defense counsel

who shall be responsible for advising the defendant, any co-counsel, employees of counsel for the

defendant, and defense witnesses who need to know of the contents of this Order. Counsel for the

defendant and any other individuals who will be provided access to the classified information,

shall execute the Memorandum of Understanding described in this Order, and counsel for the


                                                 13
        Case 3:20-cr-00071-VAB Document 75 Filed 11/16/20 Page 14 of 14




defendant shall file executed originals of such documents with the Court and the CISO and serve

an executed original upon the United States. The execution and filing of the Memorandum of

Understanding is a condition precedent for counsel for the defendant or any other person assisting

the defense to have access to classified information.

       The Classified Information Procedures Act: No motion has been made by the defense for

the disclosure of classified information as of this date. The Court may issue additional Protective

Orders as needed. Nothing contained in this Order shall be construed as a waiver of any right of

the defendant. Procedures for public disclosure of classified information in this case shall be those

established by CIPA. The defense shall comply with the requirements of CIPA Section 5 prior to

any disclosure of classified information during any proceeding in this case. As set forth in Section

5, the Defense shall not disclose any information known or believed to be classified in connection

with any proceeding until notice has been given to Counsel for the Government and until the

Government has been afforded a reasonable opportunity to seek a determination pursuant to the

procedures set forth in CIPA Section 6, and until the time for the Government to appeal such

determination under CIPA Section 7 has expired or any appeal under Section 7 by the Government

is decided. Pretrial conferences involving classified information shall be conducted in camera in

the interest of national security, be attended only by persons with access to classified information

and a need to know, and the transcripts of such proceedings shall be maintained under seal

      SO ORDERED at Bridgeport, Connecticut, this 16th day of November, 2020.

                                                      /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 14
